DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed September 22nd, 2021 have been entered.  Claims 1, 3, 4, and 6 have been amended.  Claims 2, 5, 8, 11, 14, and 17 have been canceled.  The previous objection to the Drawings as not showing the “dual-drainage tube” has been withdrawn, as one of ordinary skill in the art would understand what such a tube could be.  Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18 are currently pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed September 22nd, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but are moot in view of the present rejections.

Drawings and Specification
The amendment filed September 22nd is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Newly submitted FIG. 8
p. [0023]: “; and FIG. 8 is a schematic view of a dual-drainage tube of Embodiment 1 of the present application.”
p. [0024]: “, 15- dual-drainage tube, 151- first tube of the dual-drainage tube, and 152- second tube of the dual-drainage tube.”
p. [0026]: “8,” and “15”
p. [0027]: “, wherein a first tube of the dual-drainage tube 151 is connected to the irrigation flexible tube 6, and a second tube of the dual-drainage tube 152 is connected to the suction flexible tube 5.”
The Examiner finds the above amendments introduce new matter because they show the dual-drainage tube comprising two tubes, but this is not supported in the original disclosure.  Rather, one of ordinary skill in the art would recognize that a “dual-drainage tube” could have various designs – including, for example, a single tube with two lumen.  Since the drawing and accompanying description is not the only possible version of a “dual-drainage tube” as originally presented, it constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Facco (WO 2010070387 A1) in view of Barakat et al. (WO 2016099709 A1) and Grulke et al. (US 5046486 A), and further in view of Green et al. (US 20150366604 A1).

Regarding claim 1, Facco teaches (see FIG. 1-4b):
A suction irrigator (see Abstract), comprising: three, single-lumen tubes (see FIG. 4b, irrigation tube: 2, aspiration tube: 3, injection tube: 4), a manifold (see FIG. 1, coupling element: 7), two flexible tubes (see FIG. 3a, internal irrigation tube: 21, internal aspiration tube: 31), a control unit (see FIG. 2, motor: 6, including circuitry: 61 and cursor: 62) and a dual-drainage tube (proximal end of internal aspiration tube with connector: 312 to an aspiration system),
wherein the three, single-lumen tubes (2, 3, 4) comprise a normal-pressure irrigation lumen (lumen within irrigation tube: 2, connected to a supply of saline solution, see Page 7, Lines 4-6), a high-pressure irrigation lumen (lumen within injection tube: 4, connected to a supply of compressed air, see Page 7, Lines 25-26), and a suction lumen (lumen within aspiration 
the two flexible tubes (21, 31) are a suction flexible tube (see FIG. 3a, internal aspiration tube: 31) and an irrigation flexible tube (see FIG. 3a, internal irrigation tube: 21), the three, single-lumen tubes (2, 3, 4) are connected to the manifold (7) (see Page 6, Line 12 – Page 7, Line 26), the normal-pressure irrigation lumen (2) and the high-pressure irrigation lumen (4) are connected to the irrigation flexible tube (21) by means of the manifold (7) (see FIG. 3b and 4b, tubes 2, 3, and 4 are structurally configured to be connected via coupling element 7 [including via through hole 821, sleeve 82, hole 75, connector sleeve 73, pump 5, and connection end 211, sequentially] with internal irrigation tube 21), and the suction lumen (3) is connected to the suction flexible tube (31) by means of the manifold (7) (see Page 7, Line 19 – Page 10, Line 1); and flow rate of gas or liquid in the 
the control unit (6, 61, 62) comprises a controllable knob (see FIG. 2, cursor: 62).
However, Facco does not explicitly disclose: the flow rate of gas or liquid in the two flexible tubes are controlled by the control unit; the control unit comprises an irrigation controller and a suction controller; or a compression unit, wherein the compression unit comprises a flat spring, a compression button and an M-shaped base, wherein the flat spring is connected to the irrigation controller and the suction controller, and when the irrigation controller and/or the suction controller apply/applies no pressure to the flat spring, the flat spring forces the compression button to press the flexible tubes to the M-shaped base; and when the irrigation controller and/or the suction controller apply/applies pressure to the compression button, the compression button is lifted away from the M-shaped base to allow the flexible tubes to be fully or partially opened.
Barakat, in the same field of endeavor, teaches a lavage handle for facilitating at least one of an irrigation function and a suctioning function at a target zone (see Abstract), comprising: two flexible tubes (see FIG. 12A-13B, irrigation tube: 104 and suction tube: 105) and a control unit (see FIG. 8A-9D and 12A-13B, actuation mechanism: 110), wherein the flow rate of gas or liquid in the two flexible tubes (104, 105) are controlled by the control unit (110), see p. [0079-0081].

Additionally, Barakat teaches a compression unit (see FIG. 8A-9D, irrigation button: 113 and suction button: 123) comprising a flat spring (see FIG. 8A-9D, irrigation spring: 114 and suction spring: 124), a compression button (see FIG. 8A-9D, irrigation pin: 115 and suction pin: 125), and an M-shaped base (see FIG. 8A-9D, irrigation tube clamp: 116 and suction tube clamp: 126; see also Reference Figure 1 below, the M-shaped design is merely rotated 180°), wherein the flat spring is connected to the irrigation controller (112) and the suction controller (122), see p. [0079-0081], and when the irrigation controller (112) and/or the suction controller (122) apply/applies no pressure to the flat spring, the flat spring forces the compression button (115 and 125) to press the flexible tubes (21 and 31) to the M-shaped base (116 and 126); and when the irrigation controller (112) and/or the suction controller (122) apply/applies pressure to the compression button (115 and 125; pressure is applied to the compression button 115, 125 via the top end of the compression unit 113, 123 and through the flat spring 114, 124), the compression button (115 and 125) is lifted away from the M-shaped base (116 and 126) to allow the flexible tubes (21 and 31) to be fully or partially opened (“the stationary irrigation pin 115 remains statically disposed at a fixed position while the irrigation button 113 and irrigation tube clamp 116 synchronously move up and down - upon compression and expansion of the resilient irrigation spring 114 - relative to the stationary irrigation pin 115 and irrigation tube 104,” see p. [0079-0081]; see also FIG. 8A-8B, FIG. 9A-9B).

However, the device of Facco combined with the device of Barakat does not explicitly disclose: a part of the compression button compressing against the M-shaped base is wedged, so that a corner of the compression button can be just pressed into a gap of the M-shaped base.  Grulke, in a similar field of endeavor, teaches surgical pulsed irrigation hand-piece (see Abstract) comprising a compression button (see FIG. 2, thumb button: 103) and base (see FIG. 2, anvil: 102), wherein a part of the compression button (103) compressing against the base (102) is wedged (see FIG. 2, head: 111 of thumb button: 103 is tapered in order to fully close the suction hose: 101), so that a corner (111) of the compression button (103) can be just pressed into the base (102) in order to close the suction hose (101) (see Col. 7, Lines 30-45 discussing function of thumb button 103 to compress suction hose 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Facco and Barakat to 
However, the device of Facco combined with the devices of Barakat and Grulke does not explicitly disclose: a tri-lumen tube.  Green, in a similar field of endeavor, teaches a basket assembly within a flexible outer catheter tube that comprises four spines, wherein each spine has three tube sections.  Green further teaches the spine can be formed by a tri-lumen extrusion, or alternately, by separate tubes attached together, see [p.0127] and FIG. 4 and 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Facco, Barakat, and Grulke by incorporating the teachings of Green by integrally forming the three, single-lumen tubes (Facco: 2, 3, 4) together into one tri-lumen tube or extension, for the purpose of preventing disengagement of the tubes during operation and maintaining a compact device design, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Reference Figure 1: Annotated Barakat FIG. 8D

    PNG
    media_image1.png
    394
    370
    media_image1.png
    Greyscale

Regarding claim 3, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 1, wherein flow rates of gas or liquid in the normal-pressure irrigation lumen (Facco: 2) and the high-pressure irrigation lumen (Facco: 4) are controlled by the irrigation controller (Barakat: 112) (see Barakat p. [0079] discussing the function of irrigation-inducing section).
When the device of Facco is combined with the device of Barakat, it will have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the irrigation controller (Barakat: 112) on the handle of the suction irrigator of Facco in a location similar to the position of the pushbutton control (see FIG. 

Regarding claim 4, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 1, wherein a flow rate of gas or liquid in the suction lumen (Facco: 3) is controlled by the suction controller (Barakat: 122) (see Barakat p. [0081] discussing the function of suction-inducing section).
When the device of Facco is combined with the device of Barakat, it will have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the suction controller (Barakat: 122) on the underside of the handle of the suction irrigator of Facco (opposite the location of the pushbutton control 43 shown in FIG. 3b of Facco), in order to clamp the associated flexible tube (Facco: 31) within the suction controller’s tube clamp, for the purpose of controlling the suction flow rate of the fluids from a surgical site of a patient to an aspiration system, thereby improving the control (and, thus, the safety) of the device by allowing the operator to selectively operate the suction action at the surgical site of the patient.

Regarding claim 6, the combined device of Facco, Barakat, and Grulke teaches:
The suction irrigator of claim 1, wherein gas and liquid flows in the irrigation lumen (Facco, 21) are accurately and continuously controlled by the controllable knob (Facco, 62) (see Facco, Page 7, Lines 7-11).
However, the combined device of Facco and Barakat does not explicitly disclose: the gas and liquid flows in the suction lumen are accurately and continuously controlled by a controllable knob.  Green, in a similar field of endeavor, teaches (see FIG. 40-46B) various embodiments of a suction disabler for an aspiration assembly, wherein gas and liquid flows in the suction lumen (aspiration tube: 300) are accurately and continuously controlled by a controllable knob (see FIG. 46A-46B, retention feature: 290, see p. [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Facco, Barakat, and Grulke by incorporating the teachings of Green by combining the controllable knob, taught by Green, to the underside of the handle taught by Facco (by methods known in the art), in order to accurately and continuously control the gas and liquid flows within the suction lumen (Facco, 31), for the purpose of controlling the suction flow rate of the fluids from a surgical site of a patient to an aspiration system, thereby improving the control (and, thus, the safety) of the device.

Regarding claim 7, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 1, wherein the suction lumen (Facco, 21) is linear (see FIG. 4b).

Regarding claim 9, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 3, wherein the suction lumen (Facco, 21) is linear (see FIG. 4b).

Regarding claim 10, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 4, wherein the suction lumen (Facco, 21) is linear (see FIG. 4b).

Regarding claim 12, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 6, wherein the suction lumen (Facco, 21) is linear (see FIG. 4b).

Regarding claim 13, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 1, further comprises: an irrigation pump (see Facco, Page 7, Lines 19-26: a supply line or tank for delivering medical gases and/or compressed air) serving as a source of high-pressure irrigation fluid.
	The disclosure of the claimed invention does not define the term “pump”; thus, the Examiner is using an interpretation derived from Oxford Languages, which defines a compress gases, or force air into inflatable objects such as tires.”  Because Facco teaches a supply line or tank for delivering medical gases and/or compressed air, one can interpret that the supply line or tank qualifies as a pump serving as a source of high-pressure irrigation fluid.

Regarding claim 15, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 3, further comprises: an irrigation pump (see Facco, Page 7, Lines 19-26: a supply line or tank for delivering medical gases and/or compressed air) serving as a source of high-pressure irrigation fluid.
	The disclosure of the claimed invention does not define the term “pump”; thus, the Examiner is using an interpretation derived from Oxford Languages, which defines a pump as, “a mechanical device using suction or pressure to raise or move liquids, compress gases, or force air into inflatable objects such as tires.”  Because Facco teaches a supply line or tank for delivering medical gases and/or compressed air, one can interpret that the supply line or tank qualifies as a pump serving as a source of high-pressure irrigation fluid.


Regarding claim 16, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 4, further comprises: an irrigation pump (see Facco, Page 7, Lines 19-26: a supply line or tank for delivering medical gases and/or compressed air) serving as a source of high-pressure irrigation fluid.
	The disclosure of the claimed invention does not define the term “pump”; thus, the Examiner is using an interpretation derived from Oxford Languages, which defines a pump as, “a mechanical device using suction or pressure to raise or move liquids, compress gases, or force air into inflatable objects such as tires.”  Because Facco teaches a supply line or tank for delivering medical gases and/or compressed air, one can interpret that the supply line or tank qualifies as a pump serving as a source of high-pressure irrigation fluid.

Regarding claim 18, the combined device of Facco, Barakat, Grulke, and Green teaches:
The suction irrigator of claim 6, further comprises: an irrigation pump (see Facco, Page 7, Lines 19-26: a supply line or tank for delivering medical gases and/or compressed air) serving as a source of high-pressure irrigation fluid.
	The disclosure of the claimed invention does not define the term “pump”; thus, the Examiner is using an interpretation derived from Oxford Languages, which defines a pump as, “a mechanical device using suction or pressure to raise or move liquids, compress gases, or force air into inflatable objects such as tires.”  Because Facco teaches compressed air, one can interpret that the supply line or tank qualifies as a pump serving as a source of high-pressure irrigation fluid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/EMILY J BECKER/Examiner, Art Unit 3783                         

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783